Detailed Office Action
	The communication dated 5/11/2022 has been entered and fully considered.
	Claims 1-7 and 15-21 are pending with claim 21 withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/11/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/115,835(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a thermal casing with 2 layers and one layer being double the thermal conductivity of the other layer [copending claim 16].  The claims further claim an indicator on the distal-end [copending claim 16].  The alert can be an audible alerts [copending claim 3 and 15].  The copending application further disclose a thermal casing with double the thermal conductivity of one of the layers [copending claim 1].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 20, it is not clear what compatible with induction heaters means.  A metal which does induce heat can be compatible with an induction heater when the goal is to heat the metal.  A metal which does not induce heat can be compatible with an induction heater when the goal is for that metal to not be heated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0289835 ROUSE, hereinafter ROUSE, in view of Luxury Customization Company Launches 24ct-Gold-Plated E-cigarette by VRANKS, hereinafter VRANKS, and U.S. U.S. 10,194,691 SEBASTIAN et al., hereinafter SEBASTIAN, as evidenced by Metals, Metallic Elements and Alloys -Thermal Conductivities by Engineering ToolBox, hereinafter Engineering ToolBox.
As for claims 1 and 15, ROUSE discloses a cigarette holder with a sidewall of housing (116) which has a distal and proximal end [Figure 1].  The Examiner notes the applicant does not define what the ends are proximal or distal to.  At the distal end there is a distal end portion (108) [Figure 1].
	ROUSE discloses that the device including the sidewall of housing (116) uses stainless steel.
	Therefore the sidewall of housing (116) does not have two metal layers as required by the claim.  Further, the first layer does not have double the thermal conductivity of the second layer nor does it have a thermal conductivity of 200.
	VRANKS discloses in the cigarette art it is known to gold-plate items. VRANKS discloses gold plating the metallic components of an e-cigarette with 24-carat-gold [picture, pg. 2 par. 1].  At the time of the invention it would be obvious to the person of ordinary skill in the art to electroplate gold onto the stainless-steel sidewall of housing (116) of ROUSE.  The person of ordinary skill in the art would be motivated to do so by VRANKS to allow the device of ROUSE to be exclusive, increase the sale price and make the user stand out in the crowd.  The person of ordinary skill in the art would expect success as all types of items/accessories can be gold plated.   
	The gold layer is the first layer and Gold at 200 degrees C has a thermal conductivity over 300 W/m*K [Engineering toolbox] which is over double that of stainless steel at 200 degrees C.
	ROUSE discloses an air ring [0007] for adjusting air.  ROUSE states that adjusting air changes the smoke temperature [0054].  ROUSE does not disclose how the temperature is measured or disclose that ROUSE disclose has a thermal/temperature indicator.  
	SEBASTIAN discloses that a smoking article can have a thermal indicator sticker on the shell of a smoking article [abstract].  SEBASTIAN discloses that when the temperature rises above a certain point the termochromatic ink changes [col. 5 lines 15-20].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the thermochromic label of SEBASTIAN for a smoking article shell to the distal end of smoking article of ROUSE.  The person of ordinary skill in the art would be motivated to do so to give an indication of temperature.  ROUSE discloses that it can change airflow and this changes temperature.  Therefore an indicator of temperature could show how the airflow changes were affecting temperature.  
	As for claims 2 and 16, gold is a different color than stainless steel and is visible of the exterior surface is it was plated thereon.
	As for claims 4 and 18, the air ring has an opening or aperture to which a thermochromatic sticker placed on distal end (108) could be seen [Figure 1].
	As for claim 5 and 19, the hole to which the cigarette can be placed is also a passageway in which air is heated.
	As for claim 6, the stainless-steel body sidewall of housing (116) of ROUSE is cylindrical.
	As for claim 7, VRANKS discloses that the gold electroplated can be rose gold.  The examiner takes Official Notice that rose gold comprises copper.
	As for claim 20, stainless steel and gold are compatible with induction heating.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748